Citation Nr: 0824488	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-24 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bipolar disorder 
and/or post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable evaluation for a 
service-connected scar of the left abdomen.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to January 
1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
from February and March 2006 rating decisions by which the RO 
denied entitlement to service connection for bipolar disorder 
and/or PTSD and granted service connection for a scar of the 
left side of the abdomen to which it assigned a 
noncompensable evaluation.  Regarding the latter, the veteran 
is contesting the initial zero percent evaluation assigned.  


FINDINGS OF FACT

1.  The veteran is not shown to be suffering from PTSD, and 
bipolar disorder is not shown to be related to or to have 
been aggravated by active duty service.

2.  The veteran's service-connected left abdominal scar is 
productive of no current residuals.


CONCLUSIONS OF LAW

1.  Service connection for bipolar disorder and/or PTSD is 
not warranted.  38 U.S.C.A. §§ 1111, 1131, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2007).

2.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected left abdominal 
scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.27, 4.118, Diagnostic 
Code 7899-7805 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, notice consistent with 
Dingess was not provided, but the omission by the RO is 
immaterial, as the claims are denied, and no disability 
ratings or effective dates will be assigned.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the veteran in April 2003 and April 2005 that 
fully addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letters informed 
the veteran of what evidence was required to substantiate the 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  

The VCAA duty to notify, however, has not been satisfied with 
respect to the notice requirements mandated in Vazquez-
Flores.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
veteran has been advised of all relevant provisions in 
various communications from the RO and has not expressed any 
confusion or lack of understanding regarding the provisions 
in question.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, relevant comprehensive examinations regarding 
the issues on appeal have been provided.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records and VA medical records.  In a February 2006 
memorandum, the RO outlined the reasons for its conclusion 
that Social Security Administration (SSA) records were 
unavailable.  VA, therefore, need not pursue another request 
to obtain SSA records, as such efforts would be futile.  
Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran should be avoided).  The 
veteran was afforded VA medical examinations in connection 
with the claims decided herein.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3.  When the positive and 
negative evidence as to a claim is in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the claimant prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Service Connection/Presumption of Soundness/Aggravation 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2007), a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 
38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 
3.304(f).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 
U.S.C. § 1131 requires the existence of a present disability 
for VA compensation purposes).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003 
(July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004).  The Court has held, however, that this 
presumption attaches only where there has been an entrance 
examination in which the later complained-of disability was 
not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted 
that "[u]nder the language of [38 U.S.C. § 1111], VA's burden 
of showing that the condition was not aggravated by service 
is conditioned only upon a predicate showing that the 
condition in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, 
however, still governed by the presumption of aggravation 
contained in 38 U.S.C. § 1153 (as opposed to that applicable 
under 38 U.S.C. § 1111 where the complained of condition was 
not noted on entrance into service).  This statute provides 
that a pre-existing injury or disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

Aggravation is characterized by an increase in the severity 
of a disability during service, and a finding of aggravation 
is not appropriate in cases where the evidence specifically 
shows that the increase is due to the natural progress of the 
disease.  Furthermore, temporary or intermittent flare-ups of 
a pre-existing disease during service are not sufficient to 
be considered aggravation of the disease unless the 
underlying condition, as contrasted to symptoms, worsens.  
See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

Discussion

On enlistment, the veteran did not report, and other evidence 
did not reflect, a psychiatric disorder of any sort.  The 
veteran's "PULHES" physical profile amounted to a "picket 
fence" (i.e., all 1's), indicating a high level of medical 
and psychiatric fitness.  See generally Hanson v. Derwinski, 
1 Vet. App. 512, 514 (1991) (explaining the military medical 
profile system).  The service medical records do not reflect 
the presence of a mental disorder and do not indicate 
complaints consistent with psychiatric symptomatology.  
Indeed, on separation in January 1984, no psychiatric 
disorder was diagnosed.

Post-service medical records reflect extensive treatment for 
substance abuse and Axis I psychiatric diagnoses consistent 
with the foregoing.  Alternative Axis I diagnoses to include 
bipolar disorder were not provided until after the turn of 
the millennium.  

In July 2005, the veteran was afforded a VA PTSD examination.  
He described mood swings, irritability, anger management 
problems, disturbed sleep, distressing dreams, and fatigue.  
He also reported a fight in service during which he was 
stabbed.  Based upon a mental status examination, the 
examiner concluded that the in-service stabbing incident 
could qualify as a PTSD-inducing stressor, but that the 
veteran lacked symptomatology consistent with a diagnosis of 
PTSD.  The veteran described periods of expansiveness 
alternating with depressed moods.  The veteran also spoke of 
irritability and argumentativeness during service.  The 
examiner diagnosed bipolar disorder but opined that it was 
unlikely that the veteran's currently diagnosed bipolar 
disorder was related to service due to the lack of obvious 
symptomatology therein.

In a July 2007 letter, a VA psychiatrist and practitioner of 
addiction medicine wrote that the veteran had been diagnosed 
with, in pertinent part, bipolar disorder.  The physician 
wrote that the psychological impact of the in-service 
stabbing was ongoing and opined that the stabbing did not 
cause the veteran's bipolar disorder but rather exacerbated 
and accelerated its progression.  He did not offer a 
rationale for this opinion.

At the outset of its analysis, the Board observes that 
service connection for PTSD cannot be granted, as the record 
reflects no diagnosis of that condition.  A prerequisite to 
the grant of service connection requires is a currently 
diagnosed disability.  38 C.F.R. § 3.303; Degmetich, supra.  
As such, service connection for PTSD for which there is no 
present diagnosis, is denied.  Id.; see also 38 C.F.R. 
§ 3.304.

Regarding service connection for bipolar disorder, the 
competent medical evidence indicates no nexus between it and 
service.  As such, service connection for bipolar disorder on 
a direct basis is denied.  38 C.F.R. § 3.303.  The Board 
reminds the veteran that it cannot credit his assertions 
regarding a link between bipolar disorder and service because 
he is not shown to possess any relevant medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

Because bipolar disorder was not noted on enlistment, the 
presumption of sound condition attaches.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  Thus, in order for service connection 
for bipolar disorder to be granted based on aggravation, the 
presumption of sound condition must be rebutted.  In that 
regard, the evidence is unequivocal in showing that the 
veteran currently suffers from bipolar disorder.  However, 
there is no evidence of record tending to suggest that 
bipolar disorder existed prior to service.  Indeed, the July 
2007 statement of the VA psychiatrist contains no information 
regarding the approximate time of onset of the veteran's 
bipolar disorder.  As such, it has not been shown by clear 
and unmistakable error that bipolar disorder existed prior to 
service.  The Board, therefore, need not discuss the second 
prong, namely whether the evidence shows that the disease was 
not aggravated by service.  See VAOPGCPREC 3-2003.  The 
presumption of sound condition not having been rebutted, the 
Board cannot conclude that bipolar disorder preexisted 
service.  Id.  As such, a discussion of whether bipolar 
disorder was aggravated by service need not be conducted.  
38 C.F.R. § 3.306.  The Board observes that aggravation under 
38 C.F.R. § 3.306 presupposes a disability that preexisted 
service.  

The Board concludes, pursuant to the discussion above, that 
there is no mechanism within the applicable law and 
regulations by which to grant service connection for the 
veteran's bipolar disorder.  See 38 C.F.R. §§ 3.303, 3.306.  
The veteran's claim, therefore, is denied.

This is a case where the preponderance of the evidence weighs 
against the veteran's claim, as there is no competent 
evidence in its favor.  Because the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt rule is not for application.  Ortiz, 274 F.3d at 1365; 
see also 38 U.S.C.A. § 5107.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The provisions of 38 C.F.R. § 4.27 provide that unlisted 
disabilities requiring rating by analogy will be coded with 
the first two numbers of the schedule provisions for the most 
closely related body part and "99."  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen. Regulations provide that when a 
disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

The veteran's service-connected left abdominal scar has been 
rated zero percent disabling under Diagnostic Code 7899-7805.  
38 C.F.R. §§ 4.20, 4.27, 4.118.

Under Diagnostic Code 7805, scars may be evaluated on the 
basis of any related limitation of function of the body part 
that they affect.  38 C.F.R. § 4.118, Diagnostic Code 7805.

On May 2006 VA scars examination, the examiner observed a 
left lower quadrant scar that was one centimeter in size.  It 
was well healed and nontender.  There was no adherence to 
underlying tissue.  Contrary to the veteran's assertions, 
moreover, the examiner noted that the left lower extremity 
did not seem to be affected by the scar.  The left leg showed 
normal sensation and reflexes as well as strength.  The 
examiner diagnosed a left abdominal scar that was "less 
likely than not" the cause of the veteran's claimed left-
sided leg pain.  According to the examiner, the veteran did 
not have any residuals related to his left abdominal scar.

Pursuant to the examination report, a compensable evaluation 
under Diagnostic Code 7805 is not warranted at any time 
during the appellate period because limitation of function of 
a body part resulting from the service-connected scar has not 
been shown.  38 C.F.R. § 4.118, Diagnostic Code 7805; see 
also Fenderson, supra.

Other diagnostic codes pertinent to the skin would not yield 
a more favorable result.  The medical data fails to indicate 
that the veteran's left abdominal scar is deep or productive 
of limitation of motion, such that a compensable rating is 
not assignable under Diagnostic Code 7801.  38 C.F.R. § 
4.118.  Similarly, evidence that the scarring covers 144 
square inches is absent, and a compensable rating under 
Diagnostic Code 7802 is not in order.  Id.  Scars which are 
superficial and unstable where, for any reason, there is a 
frequent loss of covering of the skin over the scar, warrant 
a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 
7803.  A compensable evaluation under Diagnostic Code 7803 is 
not for application because loss of skin over the scar has 
not been shown.  Scars which are superficial and painful on 
examination warrant a 10 percent evaluation. 38 C.F.R. § 
4.118, Diagnostic Code 7804.  Because the veteran's scar was 
not shown to be painful, a compensable evaluation under 
Diagnostic Code 7804 cannot be assigned.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2007).  In this regard, the Board 
finds that there has been no showing by the veteran that the 
service connected left abdominal scar has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


